[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 569 
Certiorari was granted in this case and oral argument heard before Division B of this Court on the return of the writ of certiorari with its accompanying record.
While interesting questions of law have been ably argued at the bar and discussed in the briefs of petitioner, we find a conclusive reason for quashing the writ of certiorari in this case to be the rule, peculiar to certiorari cases, that a Circuit Court's judgment affirming a judgment of the Civil Court of Record may be quashed on certiorari only in a case when, considered with reference to the pleadings and record of the Civil Court of Record taken up by means of the appeal to the Circuit Court, it has been made to *Page 570 
appear thereby that the judgment of affirmance rendered by the Circuit Court, while sitting as court of primary appellate jurisdiction in the premises, is not in accordance with the essential requirements of the law.
In considering an appellate judgment of the Circuit Court upon certiorari from this Court, the Supreme Court is not permitted to review the correctness of the Circuit Judge's ruling on the merits of the appeal as disclosed by the evidence in the Civil Court of Record's bill of exceptions, that is, the Supreme Court is not permitted to reconsider and weigh the effect of such evidence. On certiorari, before the Supreme Court can look into the sufficiency of the evidence, there must be some showing that the Circuit Court adopted and enforced a wrong view of the law in reviewing the case on the evidence and that it applied such wrong rule of law to its own appellate consideration and weighing of the evidence and that the case is one where the legal sufficiency of the evidence to warrant the particular judgment appealed from was appropriately raised and presented on the appeal to the Circuit Court as a ground for reversal. American Ry. Express Co. v. Fegenbush, 107 Fla. 145, 144 Sou. Rep. 320; Ulsch v. Mountain City Mill Co., 103 Fla. 932, 138 Sou. Rep. 483; Brinson v. Therin, 99 Fla. 696, 127 So.2d 313. No such showing has been made in this case.
Certiorari quashed.
WHITFIELD, C.J., and BROWN, BUFORD, and DAVIS, J.J., concur.
                    ON PETITION FOR REHEARING                           Division B.